Citation Nr: 0026741	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic low back strain with pain as residual of injuries 
in service.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to February 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
entitlement to service connection for chronic low back strain 
with pain as residual of injuries in service and assigned a 
10 percent disability evaluation, effective September 21, 
1994, and denied entitlement to service connection for 
residuals of a 1987 fall from a roof.

The Board notes that the veteran had a Board hearing with a 
Veterans Law Judge who no longer is employed with the Board.  
The record does not reflect the veteran was informed of such 
information and offered another hearing with a currently 
employed Veterans Law Judge.  However, since that time and 
following the most recent issuance of a supplemental 
statement of the case, the veteran submitted a VA Form 9, 
stating he did not want a Board hearing.  Thus, the Board 
finds that the veteran has indicated he does not want another 
hearing.

This case was remanded in February 1997 for additional 
development and adjudicative actions.  In the remand, the 
Board noted that the veteran wanted to include the issue of 
entitlement to service connection for additional low back 
pathology, other than the low back strain in service, to be 
part of the appeal.  The Board will address all of the 
veteran's low back symptomatology in the decision below.  In 
light of the Board's decision, below, the veteran's claim for 
service connection for additional back disability is not 
inextricably intertwined with the issue on appeal and is 
referred to the RO for appropriate action.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The case has been returned to the Board for further appellate 
review.

The veteran relocated to Nevada and jurisdiction of his claim 
was assumed by the RO in Reno, Nevada.


FINDING OF FACT

Chronic low back strain with pain as residual of injuries in 
service is manifested by severe disc disease with radicular 
findings and marked limited range of motion of the lumbar 
spine with recurring spasms.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 
60 percent for chronic low back strain with pain as residual 
of injuries in service have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §  4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the veteran has submitted evidence which is 
sufficient to justify a belief that his claim for an initial 
evaluation in excess of 10 percent for chronic low back 
strain with pain as residual of injuries in service is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). That is, where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation, and the claim remains open.  Shipwash v. Brown, 8 
Vet. App. 218, 225 (1995).

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  In reaching the 
determination below, the Board has considered whether staged 
evaluations should be assigned and concludes that the 
disability has not significantly changed, and a uniform 
evaluation is appropriate in this case.

All relevant facts on this issue on appeal have been properly 
developed, and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a); see Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  In this regard, the Board notes that the RO 
attempted to obtain all medical records identified by the 
veteran and had the veteran undergo a VA examination in 
compliance with the Board's February 1997 remand.

The service medical records show the veteran sustained 
several injuries to his low back.  The first one occurred in 
1963.  He was in an automobile accident in 1975 and diagnosed 
with low back strain.  The veteran complained of pain in his 
low back throughout his period of active duty.

Following his separation from service, he complained of low 
back pain in September 1983, stating that the pain had 
existed for two months.

The record reflects the veteran sustained a work-related 
injury in March 1987.  In a February 1988 private medical 
record, the examiner entered diagnoses of lumbosacral 
degenerative disc disease and symptomatic residuals of a 
contusing and spraining injury to the lumbosacral spine.

A January 1992 private medical record shows the veteran's low 
back was examined.  The examiner stated the veteran stood 
with the right pelvis about one-quarter inch lower than the 
left.  He stated the veteran had normal lordosis.  There was 
tenderness to palpation just to the left at about L5.  The 
examiner stated there was no tenderness over the lumbar 
paraspinal muscles and no spasm.  The Trendelenburg tests 
were negative, bilaterally.  Range of motion of the lumbar 
spine revealed 15 degrees of extension without discomfort and 
25 degrees of right and left lateral bending, at which point 
produced pain.  Rotation of the truck was about 65 degrees to 
the right and left without discomfort.

The examiner stated there was no apparent motor loss when toe 
and heel walking.  Patellar reflexes were 1+ and equal, and 
Achilles reflexes were 1+ bilaterally.  Sensory testing 
revealed slight hypesthesia of the left lateral foot and calf 
and the posterior left calf.  There was slight hypesthesia, 
vaguely, of the entire left lower extremity compared to the 
right.  Straight leg raising in a sitting and supine position 
was to about 75 degrees bilaterally.  The examiner entered an 
impression of low back complaints with left lower extremity 
radicular problems.  He additionally entered impressions of 
degenerative disc disease at L5-S1 and trigger area to the 
left of L4-L5.

A November 1994 VA examination report shows the veteran 
complained of low back pain.  The examiner noted the veteran 
could not lie down on his back during the examination.  
Straight leg raising in the sitting position revealed he 
could lift his left leg up to 30 degrees and his right leg a 
little bit more.  The examiner stated the veteran had some 
demonstrated numbness of the left lateral aspect of the left 
lower leg and some on the medial aspect.  Additionally, the 
veteran had a numb left fifth toe and some paresthesia along 
the lateral aspect of the sole of the left foot.  Palpation 
of the back revealed he had marked pain in the left 
sacroiliac area.  The examiner stated he could flex to 
15 degrees and could not extend.  He stated the veteran had 
poor lateral motion and rotary motion.  The veteran had 1+ 
bilateral knee jerks.  The examiner stated he could not 
evaluate the ankle jerks, but it seemed that they were about 
1+.  He noted the veteran had difficulty getting dressed.

The diagnosis entered was chronic back pain with severe 
limitation of motion and some paresthesia of the left lower 
leg.  The examiner stated an MRI scan showed a bulging disc 
at L5-S1 and a herniated disc at L4-L5 and degenerative joint 
disease with a bone spur at the L5 and S1 roots.  The 
examiner stated the veteran was severely disabled and could 
not do any extended walking and could not squat, bend, and 
twist.  He stated the veteran was able only to work part time 
based on his job of sitting at a desk working on a computer.  

A January 1995 private medical record shows the veteran 
underwent an electromyograph and nerve conduction study, 
which established the veteran had L5 radiculopathy, which 
also affected the L4 and S1 roots.

A February 1995 private MRI report shows the veteran had left 
paracentral and foraminal osteophytosis and disc bulge 
contiguous with left S1 nerve root at its origin and with the 
left L5 exiting nerve root.  Additionally, there was minimal 
central L4-L5 disc bulge.  The examiner noted that the 
results of this MRI were not changed from one taken in 1991.

The veteran testified before a Veterans Law Judge in December 
1996.  He stated he had had back problems since his initial 
injury in service.  The veteran stated he had pain all the 
time and later developed numbness in his left leg.  He stated 
surgery had been recommended for his back but that he was 
told he had to lose weight, which was difficult for him.  The 
veteran stated he had been prescribed a back brace, but that 
he could not do much while wearing it, so he did not wear it 
all the time.

The veteran's representative stated they were looking for an 
increase in the veteran's disability evaluation to 20 or 
30 percent.

In the February 1997 remand, the Board, in part, asked that 
the veteran undergo a VA examination.  The Board stated the 
examiner should review the veteran's claims file and should 
identify all low back disorders and the symptoms attributable 
to each disorder.  If a symptom could not be disassociated 
from one disorder or another, then the examiner should state 
such.  In addition, the examiner was asked to offer an 
opinion, if possible, as to whether the degree of impairment 
that preceded the 1987 injury could be separately identified 
from the degree of impairment following the 1987 injury.  
Finally, the examiner was asked to offer an opinion as to 
whether any current low back disorder, other than low back 
strain, could be attributable or causally related to the back 
injuries during service.

A May 1999 examination report reveals the examiner had an 
opportunity to review the claims file.  He reported the 
veteran's history related to his back complaints, to include 
what was reported in the service medical records.  Physical 
examination revealed the veteran was able to heel and toe 
walk with difficulty.  He was able to squat and arise from a 
squatting position with some difficulty.  The examiner stated 
in the standing position, the veteran had limited range of 
motion of the lumbar spine.  Flexion was to the point where 
the veteran touched his knees, but that he splinted his 
lumbar spine.  Extension was markedly limited to less than 
10 degrees.  Lateral bending was also markedly limited to 
less than 10 degrees to the right and left.  He had no spasm 
of the lumbar musculature at the time.

The examiner stated there was tenderness over the left 
sacroiliac joint.  Sitting, the veteran's straight leg 
raising was negative bilaterally, except for tightness in the 
hamstrings.  Fabre and reverse Fabre were negative.  The 
examiner noted the veteran had slight percussion pain in the 
L4-L5, L5-S1 region.  Strength in the lower extremities was 
5/5, and there was no atrophy noted.

X-rays of the lumbar spine revealed severe narrowing of the 
L5-S1 junction without congenital defect or evidence of 
forward slippage.  The examiner stated a 1995 MRI showed 
severe degenerative disc disease at the L5-S1 junction with 
moderate changes at the L4-L5 junction.  There was S1 nerve 
root impingement.

The examiner entered impressions of severe lumbar joint and 
disc disease, L5-S1 and to a lesser extent L4-L5 and S1 
radiculopathy in the left leg as a result of the prior 
diagnosis.  He concluded the following, in part:

Today the veteran has rather significant 
findings of severe disc disease at L5-S1 
with neural canal encroachment on the 
left side of the S1 nerve root and is 
having radicular findings, which are 
rather constant in his left leg with 
persistent numbness in the left leg and 
foot.  It appears this started in 
approximately 1984.  I do not believe 
that this is attributable to his 1963 
injury, which appears to be a muscular 
ligamentous injury and had no radicular 
component at that time.  Had he had a 
herniated disc at that point, he would 
have had radicular complaints and would 
have been treated accordingly for this 
problem.

Presently, the veteran does have marked 
limited range of motion of the lumbar 
spine, and he does have recurring spasms 
of the lumbar spine, which may in part be 
attributable to his initial injury.  I 
think this is a very difficult case to 
evaluate and apportion.  In my opinion he 
has significant findings at this date, 
probably only in part related to his 
initial injury.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

A rating of 10 percent is warranted when limitation of motion 
of the lumbar spine is slight; 20 percent when limitation of 
motion is moderate, and 40 percent when limitation of motion 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation.  Id.  Evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  Id.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent evaluation.  Id.

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.

The Board has thoroughly reviewed the record.  It is aware 
that in the May 1999 examination report, the examiner stated 
he did not believe the veteran's radicular findings were 
attributable to the 1963 injury.  However, he subsequently 
stated the veteran's current symptoms "may in part be 
attributable to his initial injury" and that this case was 
"a very difficult case to evaluate and to apportion."  
Thus, the Board finds that the examiner has not clearly 
defined what symptoms are attributable to the inservice 
injuries and what symptoms are attributable to the 1987 
injury.

"[W]hen it is not possible to separate the effects of the 
[service-connected condition and the nonservice-connected 
condition], VA regulations at 38 C.F.R. § 3.102 (1999), which 
require that reasonable doubt on an issue be resolved in the 
[veteran's] favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition."  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) citing to 
61 Fed. Reg. 52698 (Oct. 8, 1996).

Because the Board does not have competent evidence of what 
current symptoms are attributable to the inservice injuries 
and the symptoms attributable to the post service injury, the 
Board will attribute all of the low back symptoms to the 
service-connected chronic low back strain with pain as 
residual of injuries in service.  See id.

With that in mind, the Board concludes that the evidence 
supports the grant of an evaluation of 60 percent under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The medical findings of record establish that the 
veteran has recurrent muscle spasms and neurological findings 
appropriate to the site of the diseased disc.  Medical 
professionals have stated the veteran has severe limitation 
of motion.  He has described constant pain, and examiners 
have substantiated such with clinical findings.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(1999) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  See id.  At the time of the November 1994 VA 
examination, the veteran had severe limitation of motion and 
some paresthesia of the left lower leg.  An MRI established 
that the veteran had degenerative joint disease and a 
herniated disc.  In May 1999, the examiner stated the veteran 
had severe disc disease with radicular findings and marked 
limited range of motion of the lumbar spine with recurring 
spasms.

The veteran has complained about the constant pain he 
experiences in his lumbar spine and that he has little 
intermittent relief.  The Board cannot ignore subjective 
complaints from the veteran, as they are well documented.  
Examiners have noted that the veteran had pain when examining 
the range of motion and pain with palpation in the lumbar 
area.  MRIs have shown severe degenerative disc disease.  
Based upon the consistency of the complaints, the reports of 
the examiners, and the findings of radiculopathy, the Board 
finds the disorder approximates a pronounced syndrome with 
little relief.  There is no indication that the veteran has 
intermittent relief of all of his pain.  Thus, the Board has 
determined that resolving all doubt in favor of the veteran, 
his symptoms of chronic low back strain with pain as residual 
of injuries in service are indicative of a 60 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

An evaluation in excess of 60 percent is not available based 
upon the veteran's service-connected disability.  He does not 
have residuals of a fracture of the vertebra with cord 
involvement, bedridden, or requiring long leg braces to 
warrant a 100 percent evaluation under Diagnostic Code 5285.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  
Additionally, an additional 10 percent evaluation is not 
warranted for a demonstrable deformity of a vertebral body, 
as no medical professional has reports such when examining 
the veteran's spine.  See id.  Finally, the evidence has not 
established that the veteran has complete bony fixation of 
the spine to warrant consideration under Diagnostic Code 
5286.  See 38 C.F.R. § 4.71a, Diagnostic Code 5286 (1999).

In making the determination that the veteran's chronic low 
back strain with pain as residual of injuries in service is 
60 percent disabling and no more, the Board has specifically 
considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 
(1995)  (discussing 38 C.F.R. §§ 4.40, 4.45).  However, the 
analysis in DeLuca does not assist the veteran, as he is at 
the maximum evaluation under Diagnostic Code 5293, which 
exceeds the maximum evaluation for limitation of motion of 
the lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); see also 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).

The veteran is competent to report his symptoms.  To the 
extent that he has asserted his chronic low back strain with 
pain as residual of injuries in service was worse than the 
initial assignment of the 10 percent evaluation contemplated, 
he was correct, and the Board has granted a 60 percent 
evaluation.  The Board notes that the veteran's 
representative stated at the December 1996 hearing that they 
were looking for a grant of a 20 to 30 percent evaluation.  
The grant of a 60 percent evaluation exceeds the request.

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  In this case, the Board has rated the veteran's 
back disability under Diagnostic Code 5293.  Diagnostic Code 
5293, which does not expressly refer to limitation of motion, 
has been held to involve limitation of range of motion.  
VAOPGCPREC 36-97 (December 12, 1997).  As described above, 
the veteran's disorder may alternatively be rated based on 
Diagnostic Code 5292 for limitation of motion or Diagnostic 
Code 5295, also specifically considering limitation of 
forward bending, loss of lateral motion.  Since a separate 
rating must be based upon additional disability, to assign a 
separate rating for the veteran's low back disorders would 
violate the regulations prohibiting the pyramiding of various 
diagnoses of the same disability.  38 C.F.R. § 4.14 (1999); 
see VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (a separate rating may be granted for a 
"distinct and separate" disability' that is, "when none of 
the symptomatology...is duplicative...or overlapping.").  

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (1999) is in order.  During the pendency of this 
appeal, the RO declined to refer the veteran's case for an 
extraschedular rating (see supplemental statement of the case 
dated in November 1999).  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Thus, the Board finds that the 60 percent 
evaluation granted in this decision is clearly contemplated 
in the Schedule and that the veteran's service-connected 
disability is not exceptional nor unusual.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the United States Court of 
Appeals for Veterans Claims (Court) clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  See also Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

Entitlement to an initial evaluation of 60 percent for 
chronic low back strain with pain as residual of injuries in 
service is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 

